It appearing that the petitioner New Jersey Society of Certified Public Accountants filed a petition with the Court to reconsider Opinion # 10 of the Committee on the Unauthorized Practice of Law, dated November 16, 1972, and
It further appearing that said petition for review was accepted for filing more than 20 days after said Opinion # 10 of the Committee because the opinion was rendered prior to the adoption of Rule l:22-7(c) and 1:19-8, and
It further appearing that the Court has granted the petition to review said Opinion # 10 and the New Jersey State Bar Association, a participant in the said proceedings, has moved that the matter should be heard by the Committee on the Unauthorized Practice of Law so that the parties may make an appropriate record,
*157It is hereby ORDERED that the matter be presented to the Committee on the Unauthorized Practice of Law or any designated panel thereof for its investigation and, upon completion thereof, for a hearing in accordance with Rule 1:22, and it is further
ORDERED that the New Jersey State Bar Association is hereby granted permission to intervene and participate in said hearing, and it is further
ORDERED that upon conclusion of the hearing the Committee on the Unauthorized Practice of Law shall make recommended findings of fact and conclusions of law, and it is further
ORDERED that the Court shall retain jurisdiction over the case.